Case 3:14-cr-00175-WHA Document 1444-6 Filed 08/31/21 Page 1 of 6




        Exhibit DD
Case 3:14-cr-00175-WHA Document 1444-6 Filed 08/31/21 Page 2 of 6
Case 3:14-cr-00175-WHA Document 1444-6 Filed 08/31/21 Page 3 of 6
Case 3:14-cr-00175-WHA Document 1444-6 Filed 08/31/21 Page 4 of 6




  Attachment 1
                 Case 3:14-cr-00175-WHA Document 1444-6 Filed 08/31/21 Page 5 of 6



                       Cresta / Cresta Dam1 / Cresta Dam 2 alarms for 7/13/21
Date / Time
( 24 hour )            ORIGIN         DESCRIPTION                                 EVENT                                   VALUE             KEY        SEV

   7/13/2021 0:03:09   CRESTA         CRESTA #2 TURB GATE FULLY CLOSED            RETURN TO NORMAL                         NO               01012176         5
   7/13/2021 0:03:10   CRESTA         CRESTA #2 TURB GATE POS (CALC)              RETURN TO NORMAL                         BETWEEN          02012003         5
   7/13/2021 0:05:00   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control      LOWER             18012007         4
   7/13/2021 1:43:53   CRESTA         CRESTA #2 TURB GATE FULLY CLOSED            DEVICE CHANGE OF STATE                   YES              01012176         5
   7/13/2021 1:44:00   CRESTA         CRESTA #2 TURB GATE POS (CALC)              DEVICE CHANGE OF STATE                   CLOSED           02012003         5
   7/13/2021 2:49:53   CRESTA         CRESTA #2 TURB GATE FULLY CLOSED            RETURN TO NORMAL                         NO               01012176         5
   7/13/2021 2:50:00   CRESTA         CRESTA #2 TURB GATE POS (CALC)              RETURN TO NORMAL                         BETWEEN          02012003         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 RADIAL GATE HOIST LOC/REM              DEVICE CHANGE OF STATE                   LOCAL            01010005         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 DISCH VLV 1 POS FAIL                   RETURN TO NORMAL                         NORMAL           01010103         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 AC POWER FAIL                          DEVICE CHANGE OF STATE                   ALARM            01010002         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 RG SETPOINT NOT POSSIBLE               DEVICE CHANGE OF STATE                   ALARM            01010047         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 DC POWER FAIL                          DEVICE CHANGE OF STATE                   ALARM            01010003         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 STANDBY GENERATOR RUNNING              DEVICE CHANGE OF STATE                   RUNNING          01010014         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 DC POWER FAIL                          RETURN TO NORMAL                         NORMAL           01010003         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 DISCH VLV 1 POS FAIL                   DEVICE CHANGE OF STATE                   ALARM            01010103         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 AC POWER FAIL                          RETURN TO NORMAL                         NORMAL           01010002         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 RG SETPOINT NOT POSSIBLE               RETURN TO NORMAL                         NORMAL           01010047         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 RADIAL GATE HOIST LOC/REM              RETURN TO NORMAL                         REMOTE           01010005         5
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 FV & RG FLOW TOTAL CFS                 LOW LIMIT 1 EXCEEDED                               125    03010023         6
   7/13/2021 6:48:00   CRESTA DAM 1   CRD1 FISH WATER FLOW CFS                    LOW LIMIT 1 EXCEEDED                              56.04   03010010         5
   7/13/2021 6:48:00   CRESTA DAM 2   CRD2 DC POWER FAIL                          DEVICE CHANGE OF STATE                  ALARM             01013003         6
   7/13/2021 6:48:00   CRESTA DAM 2   CRD2 DISCH VLV 2 POS FAIL                   DEVICE CHANGE OF STATE                  ALARM             01013103         5
   7/13/2021 6:48:00   CRESTA DAM 2   CRD2 DC POWER FAIL                          RETURN TO NORMAL                        NORMAL            01013003         6
   7/13/2021 6:48:00   CRESTA DAM 2   CRD2 DISCH VLV 2 POS FAIL                   RETURN TO NORMAL                        NORMAL            01013103         5
   7/13/2021 6:49:00   CRESTA DAM 1   CRD1 FV & RG FLOW TOTAL CFS                 RETURN TO NORMAL                                   226    03010023         6
   7/13/2021 6:49:00   CRESTA DAM 1   CRD1 FISH WATER FLOW CFS                    RETURN TO NORMAL                                 145.43   03010010         5
   7/13/2021 6:51:48   CRESTA         CRESTA POWERHOUSE DOOR STATUS               DEVICE CHANGE OF STATE                  OPEN              01012135         5
   7/13/2021 8:47:00   CRESTA DAM 1   CRD1 DOOR POSITION                          DEVICE CHANGE OF STATE                  OPEN              01010001         5
   7/13/2021 8:49:00   CRESTA DAM 1   CRD1 DOOR POSITION                          RETURN TO NORMAL                        CLOSED            01010001         5
  7/13/2021 15:46:38   CRESTA         CRESTA POWERHOUSE DOOR STATUS               RETURN TO NORMAL                        CLOSED            01012135         5
  7/13/2021 16:53:04   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:13:22   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                              Operator Control   RAISE             18012005         4
  7/13/2021 17:13:28   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 17:14:02   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                         CONTROL FAILED                          RAISE             18012005         5
  7/13/2021 17:19:36   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:19:36   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:19:43   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 17:19:43   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 17:20:16   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                         CONTROL FAILED                          RAISE             18012005         5
  7/13/2021 17:20:16   CRESTA         CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         HIGH LIMIT 1 EXCEEDED                             11.18   03012010         3
  7/13/2021 17:20:23   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                         CONTROL FAILED                          RAISE             18012007         5
  7/13/2021 17:20:24   CRESTA         CRESTA #1 GEN A‐PHASE KILOVOLTS KVOLTS      HIGH LIMIT 1 EXCEEDED                           11.18     03012004         3
  7/13/2021 17:22:27   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:22:28   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:22:34   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 17:22:34   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 17:24:09   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:24:10   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:24:15   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 17:24:18   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 17:24:49   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                         CONTROL FAILED                          RAISE             18012005         5
  7/13/2021 17:24:58   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                         CONTROL FAILED                          RAISE             18012007         5
  7/13/2021 17:25:56   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:26:02   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 17:26:09   CRESTA         CRESTA #1 GEN A‐PHASE KILOVOLTS KVOLTS                         , Limit Override     OVERRIDE          03012004         4
  7/13/2021 17:26:10   CRESTA         CRESTA #1 GEN A‐PHASE KILOVOLTS KVOLTS      RETURN TO NORMAL                                11.36     03012004         3
  7/13/2021 17:26:17   CRESTA         CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS                            , Limit Override     OVERRIDE          03012010         4
  7/13/2021 17:26:18   CRESTA         CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         RETURN TO NORMAL                                11.37     03012010         3
  7/13/2021 17:36:35   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012005         4
  7/13/2021 17:36:36   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                              Operator Control   RAISE             18012005         4
  7/13/2021 17:36:42   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                            , Operator Control   RAISE             18012007         4
  7/13/2021 20:01:08   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                         , Operator Control      LOWER             18012005         4
  7/13/2021 20:01:08   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                           Operator Control      LOWER             18012005         4
  7/13/2021 20:01:09   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                         , Operator Control      LOWER             18012005         4
  7/13/2021 20:01:48   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                         CONTROL FAILED                          LOWER             18012005         5
  7/13/2021 20:03:18   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                         , Operator Control      LOWER             18012007         4
  7/13/2021 20:03:19   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                         , Operator Control      LOWER             18012007         4
  7/13/2021 20:03:23   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                           Operator Control      LOWER             18012005         4
  7/13/2021 20:03:24   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                           Operator Control      LOWER             18012005         4
  7/13/2021 20:03:58   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                         CONTROL FAILED                          LOWER             18012007         5
  7/13/2021 20:04:03   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                         CONTROL FAILED                          LOWER             18012005         5
  7/13/2021 20:04:44   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                           Operator Control      LOWER             18012005         4
  7/13/2021 20:04:44   CRESTA         CR‐1‐A‐PH‐KV KVOLTS                                           Operator Control      LOWER             18012005         4
  7/13/2021 20:04:49   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control      LOWER             18012007         4
  7/13/2021 20:04:49   CRESTA         CR‐2‐A‐PH‐KV KVOLTS                                         , Operator Control      LOWER             18012007         4
  7/13/2021 20:05:24   CRESTA         CRESTA #1 GEN A‐PHASE KILOVOLTS KVOLTS      LOW LOW LIMIT 2 EXCEEDED                         11.2     03012004         2




                                                                       Internal
                 Case 3:14-cr-00175-WHA Document 1444-6 Filed 08/31/21 Page 6 of 6


Date / Time
( 24 hour )            ORIGIN   DESCRIPTION                                 EVENT                                VALUE           KEY        SEV
  7/13/2021 20:05:45   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control   LOWER           18012007         4
  7/13/2021 20:06:02   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         LOW LOW LIMIT 2 EXCEEDED                     11.18   03012010         2
  7/13/2021 20:06:50   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control   LOWER           18012007         4
  7/13/2021 20:07:48   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS                           Limit Override     OVERRIDE        03012010         4
  7/13/2021 20:07:48   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         HIGH LIMIT 1 EXCEEDED                        11.18   03012010         3
  7/13/2021 20:08:00   CRESTA   CRESTA #1 GEN A‐PHASE KILOVOLTS KVOLTS                      , Limit Override     OVERRIDE        03012004         4
  7/13/2021 20:08:01   CRESTA   CRESTA #1 GEN A‐PHASE KILOVOLTS KVOLTS      RETURN TO NORMAL                             11.15   03012004         3
  7/13/2021 20:08:15   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control   LOWER           18012007         4
  7/13/2021 20:08:24   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         RETURN TO NORMAL                             11.17   03012010         3
  7/13/2021 20:43:25   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         HIGH LIMIT 1 EXCEEDED                        11.18   03012010         3
  7/13/2021 20:43:36   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control   LOWER           18012007         4
  7/13/2021 20:43:54   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         RETURN TO NORMAL                             11.14   03012010         3
  7/13/2021 21:43:46   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control   RAISE           18012007         4
  7/13/2021 21:44:13   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         HIGH LIMIT 1 EXCEEDED                        11.18   03012010         3
  7/13/2021 21:44:24   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         RETURN TO NORMAL                             11.17   03012010         3
  7/13/2021 21:44:31   CRESTA   CR‐1‐A‐PH‐KV KVOLTS                                         , Operator Control   LOWER           18012005         4
  7/13/2021 21:45:11   CRESTA   CR‐1‐A‐PH‐KV KVOLTS                         CONTROL FAILED                       LOWER           18012005         5
  7/13/2021 21:48:24   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         HIGH LIMIT 1 EXCEEDED                        11.18   03012010         3
  7/13/2021 21:48:55   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control   LOWER           18012007         4
  7/13/2021 21:49:34   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                         CONTROL FAILED                       LOWER           18012007         5
  7/13/2021 21:50:25   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         RETURN TO NORMAL                             11.17   03012010         3
  7/13/2021 21:51:25   CRESTA   CRESTA #1 GEN A‐PHASE KILOVOLTS KVOLTS      HIGH LIMIT 1 EXCEEDED                        11.18   03012004         3
  7/13/2021 21:51:25   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         HIGH LIMIT 1 EXCEEDED                         11.2   03012010         3
  7/13/2021 21:52:03   CRESTA   CR‐1‐A‐PH‐KV KVOLTS                                         , Operator Control   LOWER           18012005         4
  7/13/2021 21:52:24   CRESTA   CRESTA #1 GEN A‐PHASE KILOVOLTS KVOLTS      RETURN TO NORMAL                             11.17   03012004         3
  7/13/2021 21:52:42   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                                         , Operator Control   LOWER           18012007         4
  7/13/2021 21:53:21   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                         CONTROL FAILED                       LOWER           18012007         5
  7/13/2021 21:53:25   CRESTA   CRESTA #2 GEN A‐PHASE KVOLTS KVOLTS         RETURN TO NORMAL                             11.17   03012010         3
  7/13/2021 22:02:59   CRESTA   CR‐1‐A‐PH‐KV KVOLTS                                           Operator Control   LOWER           18012005         4
  7/13/2021 23:07:46   CRESTA   CR‐2‐A‐PH‐KV KVOLTS                                           Operator Control   LOWER           18012007         4




                                                                 Internal
